Appellant concedes that he failed to use the notice of appeal log as
                   required. 1 Accordingly, we
                                ORDER this appeal DISMISSED.




                                                                                           J.




                                                         Gibbons



                   PICKERING, J.,dissenting;
                                Under this court's holding in               Kellogg v. Journal
                   Communications, 108 Nev. 474, 477, 835 P.2d 12, 13 (1992), if appellant
                   delivered his notice of appeal to a prison official for mailing on or before
                   August 4, 2014, the notice of appeal would be deemed timely filed.
                   Likewise, NRAP 4(d) provides that a notice of appeal "is timely if it is
                   delivered to a prison official for mailing on or before the last day for filing."
                   NRAP 4(d) further provides that when the prison has a notice of appeal
                   log or another system designed for legal mail, the prisoner must use the
                   logs to receive the benefit of this rule.
                                Here, it appears that appellant delivered his notice of appeal
                   to a prison official for filing on July 26, 2014, within the 30-day appeal


                         1 We decline to address appellant's contention that NRAP 4(d) is
                   unconstitutional because it is not supported by cogent argument. See
                   Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).

SUPREME COURT
       OF
    NEVADA
                                                           2
(0) 1947A (A(M49
                period provided by NRS 34.560(2). Although appellant did not use the
                notice of appeal log, as the majority holds NRAP 4(d) requires, I am not
                convinced that NRAP 4(d) should be applied to defeat this court's
                jurisdiction under the unique circumstances of this case, especially where
                our prior orders in this appeal stated that appellant's notice of appeal
                would be deemed timely filed pursuant to NRAP 4(d) if he could provide
                documentation establishing that he timely delivered the notice of appeal
                to a prison official for mailing. Given our prior orders and appellant's
                timely delivery of the notice of appeal to a prison official, NRAP 2
                authorizes this court to suspend application of NRAP 4(d). I would do so
                and allow this appeal to proceed.




                                                                                 J.
                                                    Pickering



                cc:   Chief Judge, Eighth Judicial District Court
                      Carmine J. Colucci & Associates
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
                      Rick Shawn




SUPREME COURT
     OF
   NEVADA
                                                     3
(0) 1947A ero